Citation Nr: 0942496	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  02-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the right posterior 
trapezoid area (Muscle Group I).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
November 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 decision by the RO that 
granted service connection for residuals of a shrapnel wound 
of the right posterior trapezoid area and assigned a 10 
percent evaluation therefor, effective from October 21, 1998.  
In November 2005, the Board denied the Veteran's claim for a 
higher rating.

The Veteran appealed the Board's November 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2006, the parties to the appeal filed a 
joint motion asking the Court to remand the matter to the 
Board.  The Court granted the motion in January 2007.

In a September 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for scars due to 
shrapnel wounds of the right posterior trapezoid area, and 
assigned a 10 percent evaluation, effective July 27, 2009.  
(Separate ratings had previously been assigned for neuropathy 
and thoracic spine arthritis due to the shrapnel wounds in 
that area.)

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT
In a September 23, 2009, statement submitted to the Board on 
October 14, 2009, the Veteran indicated that he desired to 
withdraw his appeal, stating that he was satisfied with the 
September 2009 rating decision that granted a 10 percent 
evaluation for scars of the trapezoid area; the Board has not 
promulgated a final decision on the issue presented. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2009).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In September 2009, the Veteran submitted a written statement 
indicating that he was withdrawing his appeal because he was 
satisfied with the recent assignment of a separate 10 percent 
evaluation for scars of the trapezoid area.  The Board has 
not yet promulgated a final decision on the issue appealed.  
Because the appellant has clearly expressed a desire to 
terminate the appeal, because he has done so in writing, and 
because the Board has not promulgated a decision on the 
appeal, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204 (2009).  Accordingly, 
further action by the Board on this appeal is not 
appropriate, and the appeal will be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal is dismissed.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


